Dismissed and Memorandum Opinion filed October 12, 2006







Dismissed
and Memorandum Opinion filed October 12, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00118-CV
____________
 
MARYANN EASLEY, Appellant
 
V.
 
DAVID LAMONICA, Appellee
 

 
On Appeal from the
County Civil Court at Law No. 3
Harris County,
Texas
Trial Court Cause
No. 851521
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed January 4, 2006.  The clerk=s record was filed on March 3, 2006. 
No reporter=s record was timely filed.  After the court ordered the court reporter to
file the record, the court reporter notified this court on July 17, 2006, that
no record had been taken.  Accordingly, the court set appellant=s brief due thirty days later, on
August 16, 2006.  No brief was filed.




On
August 24, 2006, this Court issued an order stating that unless appellant
submitted her brief, together with a motion reasonably explaining why the brief
was late, on or before September 15, 2006, the Court would dismiss the appeal
for want of prosecution.  See Tex.
R. App. P. 42.3(b).  Appellant filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed October
12, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Seymore.